 1
 2
 3                                                                 JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SCOTT NOLDEN, III,                        Case No. 2:18-cv-06523-AB-KES
12                Plaintiff,
13          v.                                           JUDGMENT

14   TRACEE MAY BREWSTER, et al.,
15                Defendants.
16
17
           Pursuant to the Court’s Order Accepting Report and Recommendation of
18
     United States Magistrate Judge,
19
           IT IS ADJUDGED that the Complaint and this entire action is dismissed with
20
     prejudice.
21
22
     DATED: January 24, 2019
23
24
                                         ____________________________________
25                                       ANDRE BIROTTE JR.
26                                       UNITED STATES DISTRICT JUDGE

27
28
